DETAILED ACTION
This action is in response to the filing on November 6, 2020.  Claims 1-3, 5-12, and 14-20 are pending and have been considered below.  The applicant has canceled claims 4 and 13.

Terminal Disclaimer
The terminal disclaimer filed on November 6, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,884,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… creating, by the HSDP, a test script for each of the plurality of test cases using the modular testing kit and the HMI test automation framework, wherein the modular testing kit perform a white box testing of the corresponding modular components of the HMI application, and the HTAF perform black box testing of each of the modular components of the HMI application.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 11 and 20 recite similar limitations.  Therefore, claims 11 and 20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114